DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein transform the digital IF signal from the time domain to a spectral domain; identify and retain sample points of the digital IF signal in the spectral domain with signal components that exceed a certain level threshold to form a spectral repair signal; transform the spectral repair signal from the spectral domain to the time domain to form an output repair signal; form an approximation signal based on the output repair signal; 2Reply Under 37 C.F.R. §1.111 to Non-Final OfficeAction mailed August 31, 2021identify possible sections of the digital IF signal in the time domain that exhibit interference exceeding an interference threshold; and replace the possible sections with equivalent sections of the approximation signal; Referring to Claim 6, the prior art of record does not disclose nor suggest it be an obvious modification wherein to form a spectral repair signal; transforming the spectral repair signal from the spectral domain to the time domain to form an output repair signal; forming an approximation signal based on the output repair signal; identifying possible sections of the digital IF signal in the time domain that exhibit interference exceeding an interference threshold; and replacing the possible sections with equivalent sections of the approximation signal; Referring to Claim 10, the prior art of record does not disclose nor suggest it be an obvious modification wherein the first DSP function is arranged to set all other sample points to zero when the approximation signal is formed; and wherein the first DSP function comprises an FFT, Fast Fourier Transform module, a threshold module, an inverse FFT module, an approximation module and a detection and repair module, wherein: 6Reply Under 37 C.F.R. §1.111 to Non-Final OfficeAction mailed August 31, 2021the FFT module is arranged to transform the digital IF signal from the time domain to the spectral domain; the threshold module is arranged to identify and retain sample points with signal components that exceed a certain level threshold, while all other sample points are set to zero; the inverse FFT module is arranged to transform a spectral repair signal output from the threshold module to the time domain; the approximation module is arranged to output an approximation signal; and the detection and repair module is arranged to identify the possible sections of the digital IF signal in the time domain that exhibit interference exceeding an interference threshold, to determine whether or not to replace the possible sections with the equivalent sections of the approximation signal, and, if applicable, to replace the possible sections with the equivalent sections of the approximation signal.
Claims 2-5, 7-9 and 11 are dependent on Claims 1, 6 and 10 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646